DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baker et al. (US20050003980A1, hereinafter referred to as Baker).
	Regarding claim 1, Baker teaches a method forming a composition  having slow-release nitrogen compounds
	forming a molten mixture of urea, formaldehyde, resin modifier, and one or more of an acid catalyst and an emulsifier (Para [0090], forming a urea-formaldehyde precondensate then adding POLYWAX 500 (i.e., resin modifier) pH is adjusted by adding dilute hydrochloric acid (i.e., acid catalyst)); and
	adjusting, as needed, the temperature of the molten mixture to initiate a reaction of the urea and the formaldehyde to form a composition (Para [0090] the reactor is increased to about 10 °C above the core melting point, one having ordinary skill in the art would recognize that adjusting the temperature to 10 °C above the core melting point initiates a condensation reaction between urea and formaldehyde).
	The intended use of using the claimed method of forming a molten mixture of urea-formaldehyde, resin modifier, and one or more of an acid and an emulsifier as a fertilizer does not result in structural differences over the described composition of Baker, where Baker’s described composition is capable of being used as a fertilizer . See MPEP § 2112.02(II).
Regarding claims 2-3, Baker teaches the resin modifier comprises a crystalline polyethylene wax (Para [0090], POLYWAX 500 (a known crystalline polyethylene wax)) and adding dilute hydrochloric acid (Para [0090], dilute hydrochloric acid (i.e., dilute acid catalyst)).
Regarding claims 4-5, Bakes does not teach or suggest a weak acid catalyst (see above where claim 2 is rejected over Baker, where Baker teaches a dilute acid catalyst). The Examiner notes that claim 2 requires either a dilute acid catalyst or a weak acid catalyst, and the Examiner further notes that while claims 4 and 5 limits the identity of a weak acid catalyst should it exist, claims 4 and 5 do not require the presence of a weak acid catalyst. Therefore, claims 4 and 5 are rejected over Baker as detailed in the rejection of claim 2 above.

Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baker et al. (US20050003980A1, hereinafter referred to as Baker) as evidenced by Patel et al. (CA2567262C hereinafter referred to as Patel).
 Regarding claim 13, Baker teaches the method of claim 1, which includes adding POLYWAX 500 into the composition. Patel provides POLYWAX 500 as being commercially available from Baker Petrolite (Para [0038]). Moreover, Patel provides evidence that POLYWAX 500 has a molecular weight from about 640 to 725 and a polydispersity from about 1 to about 1.05 (Para [0039]). Moreover, Patel provides evidence that POLYWAX 500 has a degree of crystallinity from about 75% to 90% (Para [0026]).
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker as applied to claim 2 above, in view of Lichtman et al. (US3697440A, hereinafter referred to as Lichtman) in further view of Moore et al. (US6048378A, hereinafter referred to as Moore).
Regarding claim 6, Baker does not expressly disclose that the molten mixture comprises the weak acid catalyst and the defoaming agent. Lichtman discloses a method of defoaming aqueous solutions (Lichtman, Claim 1, Col. 1 ln. 20-22) such as urea-formaldehyde thermosetting polymers (Col. 2 ln. 25-40). One having ordinary skill in the art would have been motivated to look towards Lichtman to modify the reference of Baker to include an emulsifier that includes a defoaming agent where including a defoamer for an aqueous solution of urea-formaldehyde thermosetting polymer is “especially adapted to defoam, i.e., inhibit formation of foam and destroy existing foam” (Col. 4 ln. 21-32), and therefore it would have been obvious before the effective filing date of the claimed invention to include a defoaming agent.
Backer as modified by Lichtman does not expressly disclose including a weak acid catalyst. However, as discussed above in the rejection of claim 4, Moore discloses incorporating a weak acid catalyst that includes phosphoric acid, formic acid, and citric acid (Moore, Col. 4 ln. 64-66). One having ordinary skill in the art would have been motivated to look towards Moore to modify the reference of Baker to include a weak acid catalyst where “[the weak acid catalyst] neutralizes the particulate solid condensates to a pH between 6 to 7 to stop the dehydrating condensation reaction before more than 20% of the controlled release nitrogen reacts further to form polymeric condensates which are hot water soluble and unavailable to plants in a single growing season” (Moore, Col. 4 ln. 26-31). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a weak acid catalyst to neutralize the particulate solid condensates to a pH between 6 and 7 to reduce the amount of hot water soluble condensates which would be unavailable to plants during a growing season.
Regarding claims 7-8, Baker as modified by Lichtman in further view of Moore discloses that the defoaming agent comprises a fatty acid defoaming agent (Col. 3 ln. 46-56, Lichtman discloses that defoamers include fatty acid esters; claim 1), and further that the fatty acid comprises glycerol esters (which are known monoglycerides) (Lichtman, Col. 3 ln. ln. 20).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Lichtman in further view of Moore as applied to claim 7 above, and further in view of BASF, FoamStar ST 2410, Technical Data Sheet April 2019 (hereinafter referred to as BASF).
Regarding claim 9, Baker as modified by Lichtman discloses including a fatty acid defoaming agent (Col. 3 ln. 46-56, Lichtman discloses that defoamers include fatty acid esters; claim 1). However, Backer as modified by Lichtman does not expressly disclose including a star polymer defoaming agent. BASF discloses a FoamStar a novel defoamer (Pg. 1, Product description). One having ordinary skill in the art would have been motivated to look towards BASF and include a star shaped polymer defoamer, such as FoamStar as disclosed by BASF, because FoamStar, a star shaped polymer defoamer, “unlike conventional defoamers, defoams on a molecular level and has wetting properties not found in other convention defoamers (Pg. 1, Product description) and “uses 1/3 to 1/2 less defoamer and is non-separating and non-settling” (Pg. 2, Application). Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include FoamStar ST 2410 to reduce foam on a molecular level as well as using 1/3 to 1/2 less defoamer.
While Baker as modified by Lichtman does not expressly disclose that the star shaped polymer defoamer includes 500 to 2000ppm, and 600 to 4000ppm fatty acid  defoamer. Absent a teaching or otherwise that the claimed ranges produce any new or unexpected results, it is within the ambit of one having ordinary skill in the art to identify the optimum workable ranges by routine experimentation of including FoamStar and a fatty acid defoamer to the disclosed method of Baker as modified by Lichtman in further view of Moore and BASF. See MPEP § 2144.05(II). 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US20050003980A1, hereinafter referred to as Baker) in view of Schneider et al. (US20190276376A1, hereinafter referred to as Schneider).
Regarding claim 10, Baker teaches the method of claim 1, wherein Baker teaches that the method is heated to about 10 °C above the core melting point (one having ordinary skill in the art would recognize that the teaching of Baker necessarily provides a temperature to initiate the condensation reaction of urea and formaldehyde). Baker does not expressly disclose that the reaction of urea and formaldehyde occurs at a temperature of 124 °C to 127 °C. However, Schneider discloses the polymerization of urea and formaldehyde which produces methylene diurea and dimethylene triurea (Schneider, Para [0494]) and that the reaction temperature of polymerization occurs between 20 to 150 °C (Schneider, Para [0293]). Absent a teaching or otherwise that the claimed ranges produce any new or unexpected results, it would be obvious to one having ordinary skill in the art to react urea and formaldehyde within the disclosed temperature range of 20 °C to 150 °C as disclosed in Schneider (Para [0293]), which would predictably result in the reaction product of methylene diurea and dimethylene triurea. See MPEP § 2144.05(II).
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
 
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US20050003980A1, hereinafter referred to as Baker) in view of Postma et al. (US20190270064A1, hereinafter referred to as Postma) in further view of Park et al., Dynamic mechanical analysis of urea-formaldehyde resin adhesives with different formaldehyde to urea molar ratios, J. Appl. Poly. Sci., 108: 2045-2051.
Regarding claim 12, Baker does not expressly disclose the mole ratio of the urea to formaldehyde reaction. However, Postma discloses the reaction of urea and formaldehyde and further discloses that the mole ratio of reacting urea to formaldehyde is within the molar range of 10:1 to 1:6 (Para [0091]). Moreover, Park discloses varying the molar ratios of U/F resins achieves different results, such as, viscosity increases as the molar ratios of the UF resins increases and the Gel time decreases as the molar ratio of the UF resins increases (Pg. 2047 Table 1). Moreover, Park further discloses that varying the molar ratio of the UF resin achieves the result of adjusting the rigidity of the UF resin, such that the rigidity of the U/F resin decreases when the urea to formaldehyde molar ratio decreases (Pg. 2045 Abstract). One having ordinary skill in the art would certainly expect that selecting a urea/formaldehyde ratio results in the U/F resin having varied viscosities, Gel times, as well as rigidities. It would be obvious to one having ordinary skill in the art to optimize the molar ratio of the U/F resin be selecting a ratio what would be effective for a desired viscosity, Gel time, and rigidity. While Baker does not disclose the molar ratio of the U/F resin, after reading Postma and Park, one having ordinary skill in the art would want to select a molar ratio as recited in the claims, because Postma and Park provide that varying the molar ratios of the U/F resins affects the rigidity of the U/F resin, the viscosity, and Gel time. One having ordinary skill in the art would necessarily recognize that varying the U/F molar ratios are result-effective variables. Therefore, one having ordinary skill in the art would choose to optimize the U/F resin molar ratios within the claimed range to provide the U/F resin with a desired viscosity, Gel time, and rigidity.

Regarding claim 14, Baker discloses incorporating 161.3g of POLYWAX 500 (a crystalline polyethylene wax), see the equation below for a calculation of mass to weight percent, where the method of the molten mixture includes 162g formaldehyde, 60-65g urea, 0.53g sodium tetraborate, 276.85g water, 57.14g sodium chloride, 0.57g sodium carboxymethyl cellulose, and 161.3g POLYWAX 500.
                
                    
                        
                            (
                            161.3
                            g
                             
                            P
                            O
                            L
                            Y
                            W
                            A
                            X
                             
                            500
                            )
                        
                        
                            (
                            162
                            g
                            +
                            60
                             
                            t
                            o
                             
                            65
                            g
                            +
                            0.53
                            g
                            +
                            276.85
                            g
                            +
                            57.14
                            g
                            +
                            0.57
                            +
                            161.23
                            g
                            )
                        
                    
                     
                    =
                    22.3
                    w
                    t
                    %
                     
                    t
                    o
                     
                    22.48
                    w
                    t
                    %
                
            
A prima facie case of obviousness exists where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker as applied to claim 1 above, in view of Schneider et al. (US20190276376A1, hereinafter referred to as Schneider) in further view of Moore et al. (US6048378A, hereinafter referred to as Moore).
	Regarding claim 15, Baker discloses the method of claim 1, where the reaction between urea and formaldehyde as taught by the disclosed method of Baker includes an acid catalyst that pushes the reaction of methylol urea into methylenediurea. However, Baker does not expressly disclose the amount of total nitrogen present or the amount of cold-water insoluble nitrogen. Schneider discloses a fertilizer mixture of a product of a urea-formaldehyde resin which includes methylene diurea or dimethylene triurea (Schneider, Para [0494]). Moreover, Schneider discloses that the methylene diurea contains about 40% nitrogen that contains less than 25% cold-water insoluble nitrogen, and additionally, discloses that dimethylene triurea contains about 40% nitrogen that contains less than 25% cold-water insoluble nitrogen (Schneider, Para [0494]). One having ordinary skill in the art would have been motivated to look towards Schneider to produce a methylene diurea or dimethylene triurea fertilizer that contains about 40% nitrogen and less than 25% cold-water insoluble nitrogen, where Moore discloses that “urea formaldehyde fertilizer have been evaluated in the past by the amount of cold-water insoluble nitrogen (CWIN) contained by the release characteristics of CWIN. When CWIN is not soluble in hot water, it is known that the nitrogen is unavailable for plant utilization in the soil for a very long time, if ever” (Moore, Col. 2 ln. 13-21). Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to look towards Schneider and Moore to produce a methylene diurea or a methylene triurea within the claimed ranges and limit the CWIN such as to provide plants with readily soluble and available nitrogen.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Schneider in further view of Moore as applied to claim 15 above, and further in view of Gabrielson et al. (US20170253535A1, hereinafter referred to as Gabrielson.
Regarding claim 16, Baker as modified by Schneider in further view of Moore does not expressly disclose that the composition is spray dried. However, Gabrielson discloses spray drying the reaction product of urea and formaldehyde (Para 0040]). Moreover, Gabrielson discloses that the UFP particles are substantially spherical and have a uniform size and shape, which provides for significantly less dust, which avoids the need for further dust control agents that can cause undesirable properties such as clumping in subsequent formulations (Para [0048]). One having ordinary skill in the art would have been motivated to look towards Gabrielson where spray drying the reaction product of urea and formaldehyde provides for “isolating or recovering the substantially spherical UFP particles from the dispersion” (Para [0040]) and to produce a spherical UFP particles that is uniform in size and shape which produces “significantly less dust and avoids use of dust control agents which have undesirable properties such as clumping” (Para [0048]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to spray dry the reaction product of urea and formaldehyde to isolate or recover the substantially spherical UFP particles and to further produce a UFP particle that is uniform in size and shape.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Schneider in further view of Moore as applied to claim 15 above, and further in view of Thompson et al. (US20160194255A1, hereinafter referred to as Thompson).
Regarding claim 17, Baker as modified by Schneider in further view of Moore does not expressly disclose that the composition of a molten mixture of urea, formaldehyde, resin modifier, one or more of an acid catalyst and an emulsifier is spray dried. However, Thompson discloses a urea-formaldehyde resin fertilizer sprayed onto rice hulls (Thompson, Abstract). Moreover, Thompson discloses a method of making the fertilizer comprises spraying the molten fertilizer resin onto rice hulls and forming a granule (Thompson, Para [0035]; Applicant’s specification Para [0059] defines an inert carrier as a rice hull to form granules). One having ordinary skill in the art would have been motivated to look towards Thompson to modify the reference of Baker by spraying the molten urea-formaldehyde resin onto an inert carrier such as rice hulls where “the use of rice hulls reduces the caking potential of a granulated fertilizer…and adding ground rice hulls to a urea-formaldehyde resin reduces the urea crystal growth over time which prevents the development of crystal bridges that form the base elements for product caking” (Thompson, Para [0051]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to spray the molten urea-formaldehyde resin onto rice hulls to prevent caking of the fertilizing composition.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US20050003980A1, hereinafter referred to as Baker) in view of Park et al., Dynamic mechanical analysis of urea-formaldehyde resin adhesives with different formaldehyde to urea molar ratios, J. Appl. Poly. Sci., 108: 2045-2051.
Regarding claim 18, Baker does not expressly disclose the peak storage modules of the composition of urea and formaldehyde. Park discloses the dynamic mechanical analysis of urea-formaldehyde resin (Title). Moreover, Park discloses that the peak storage modulus can be adjusted and varied based upon the ratio of urea to formaldehyde (Pg. 2048, FIG. 2). Further, Park discloses that as the molar ratio of urea to formaldehyde is adjusted the rigidity of the U/F resin decreases when the urea to formaldehyde molar ratio decreases (Pg. 2045 Abstract). One having ordinary skill in the art would certainly expect that selecting a varied mole ratio of urea to formaldehyde would result in a varied peak storage modulus. It would be obvious to one having ordinary skill in the art to optimize the reaction of urea and formaldehyde by adjusting the mole ratio of urea to formaldehyde to produce a product of urea and formaldehyde with different peak storage modulus’. While Baker does not expressly disclose the peak storage modulus of the reaction of urea and formaldehyde, after reading Park, one having ordinary skill in the art would want to adjust the mole ratio of urea and formaldehyde to produce a U/F resin with a desired rigidity based upon the molar ratio of urea and formaldehyde reacting. One having ordinary skill would necessarily recognize that the varying peak storage modulus are result-effective variables as the molar ratio of urea and formaldehyde is adjusted. Therefore, one of ordinary skill in the art would choose to optimize the peak storage modulus of the urea and formaldehyde reaction within the claimed range in order to produce a urea-formaldehyde resin with a desired rigidity.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker as applied to claim 1 above, in view of Ringold et al. (US20160368832A1, hereinafter referred to as Ringold) and in further view of Ciba-Geigy AG et al. (GB1480787A, hereinafter referred to as Ciba).
Regarding claim 19, Baker does not expressly disclose that the dynamic viscosity of the claimed method at 129.5 °C. However, Ringold discloses that the viscosity of urea-formaldehyde resin can widely vary, as provided by illustrative example, the urea-formaldehyde resin can vary from 1 cP to 2200 cP, see below for a conversion of cP to Pa-s. Additionally, Ciba discloses a urea-formaldehyde resin (Abstract). Moreover, Ciba discloses in examples 1-10 that the viscosity of the urea-formaldehyde resins varies from 10-300 mPa-s, see below for a conversion of mPa-s to Pa-s, at temperatures greater than 90 °C (Pg. 2 Col. 1 ln. 5-7). 
                
                    1
                    -
                    2200
                     
                    c
                    P
                     
                    ×
                    
                        
                            .
                            001
                             
                            P
                            a
                            -
                            s
                        
                        
                            1
                             
                            c
                            P
                        
                    
                    =
                     
                    .
                    001
                    -
                    2.2
                     
                    P
                    a
                    -
                    s
                
            
                
                    
                        
                            16
                            -
                            270
                            m
                            P
                            a
                            -
                            s
                        
                        
                            1000000
                            P
                            a
                            -
                            s
                        
                    
                    =
                     
                    .
                    00001
                    -
                     
                    .
                    0003
                     
                    P
                    a
                    -
                    s
                
            
One having ordinary skill in the art would recognize that it would naturally flow that the viscosity of a urea-formaldehyde resin varies within a spectrum and that as temperature increases the urea-formaldehyde resin becomes more viscous as disclosed by Ciba (Abstract). It would be obvious to one having ordinary skill in the art to optimize the urea-formaldehyde resin to reach a threshold value viscosity by adjusting the temperature of the urea-formaldehyde resin. While Baker does not disclose the viscosity of the urea-formaldehyde resin, after reading Ringold and Ciba, one having ordinary skill in the art would appreciate and recognize that the viscosity of urea-formaldehyde resin varies across a spectrum and that as the temperature increases the viscosity value decreases. One having ordinary skill in the art would necessarily recognize that the varying spectrum of urea-formaldehyde resin viscosity is a result-effective variable. Therefore, one having ordinary skill in the art would choose to optimize the viscosity of the urea-formaldehyde resin within the claimed range in order to give the composition a desired viscosity at a threshold temperature.

Claim(s) 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US20050003980A1, hereinafter referred to as Baker).
Regarding claim 20, Baker discloses that for the purpose of the invention it is acceptable the methods disclosed include continuous operations (Para [0031]). 

Regarding claim 21, Baker teaches a composition comprising:
	methylenediurea, dimethylenetriurea, a resin modifier, and one or more of an acid catalyst and an emulsifier (Para [0090]), Baker teaches reacting urea, formaldehyde, POLYWAX 500 (a crystalline polyethylene wax) and adding dilute hydrochloric acid (i.e., acid catalyst), it would be within the ambit of one having ordinary skill in the art that the reaction product of the above mentioned compounds forms a methylenediurea and dimethylenetriurea condensate); and
Baker discloses that POLYWAX 500 is included into the composition (Para [0090]), POLYWAX 500 (a crystalline polyethylene wax)). While Baker does not expressly disclose that the POLYWAX 500 partially occludes the methylenediurea or dimethylenediurea, the selection of a known material based on its suitability for its intended use is prima facie obvious. See MPEP § 2144.07.
The intended use of using the claimed composition of methylenediurea, dimethylene triurea, a resin modifier, and one or more of an acid catalyst and an emulsifier as a fertilizer does not result in structural differences over the described composition of Baker, where Baker’s described composition is capable of being used as a fertilizer . See MPEP § 2112.02(II).


Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts of record fail to teach or reasonably suggest from claim 11 reaction of urea and formaldehyde occurs at an initial temperature of about 110 C to about 125 C and at a second temperature of about 125 C to about 135 C; and wherein the initial temperature is held for about 10 minutes to about 40 minutes and wherein the second temperature is held for about 10 minutes to about 20 minutes. Emphasis added.




 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L CARLON whose telephone number is (571)272-4421. The examiner can normally be reached 730-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS L CARLON/Examiner, Art Unit 1731                                                                                                                                                                                                        
/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731